

Exhibit 10.55
FORM OF
SUBSCRIPTION AGREEMENT
This Subscription Agreement (this “Agreement”), dated as of , 2015, is by and
between, Coty Inc., a Delaware corporation (the “Company”) and (the
“Subscriber”) and collectively as “Parties”.
RECITALS
WHEREAS, the Company and the Subscriber desire to enter into this Agreement to
obligate the Subscriber to acquire shares of preferred stock of the Company (as
described below) to be delivered to the Subscriber pursuant to the terms hereof
and the Coty Inc. Equity and Long-Term Incentive Plan (the “Plan”).
WHEREAS, the Company desires to issue and sell to Subscriber, and Subscriber
desires to purchase from the Company, shares of Series A Preferred Stock of the
Company (the “Shares”), with the terms and conditions substantially as set forth
in that Certificate of Designations filed with the Secretary of State of the
State of Delaware relating to the Shares, including the various and several
voting powers, preferences and relative, participating, optional or other
rights, and the qualifications, limitations and restrictions thereof set forth
in Annex A hereto, for an aggregate cash payment equal to $ (the “Purchase
Price”), subject to the terms and conditions described herein.
AGREEMENT
NOW THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
parties agree as follows:
ARTICLE I
PURCHASE AND SALE
Section 1.1    Purchase and Sale of the Shares. Upon the terms and subject to
the conditions of this Agreement, at the Closing, the Company agrees to issue
and sell to the Subscriber, and the Subscriber agrees to purchase from the
Company, the Shares for an aggregate cash purchase price equal to the Purchase
Price.Closing.
(a)    The sale and purchase of the Shares shall take place at a closing (the
“Closing”) to be held at the offices of Coty Inc. in New York, New York, on , at
, or at such other place or at such other time or on such other date as the
Company and the Subscriber mutually may agree in writing. The day on which the
Closing takes place is referred to as the “Closing Date.”
(b)    At the Closing, the Company shall deliver to the Company’s transfer agent
(the “Transfer Agent”) an instruction letter authorizing and directing the
Transfer Agent to record in the share register of the Company book entry
positions representing the Shares issued in the name of the Subscriber.
(c)     At the Closing, each Subscriber shall deliver to the Company, the
applicable Purchase Price in cash.
 



--------------------------------------------------------------------------------



ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
The Company hereby represents and warrants to the Subscriber as follows:
Section 2.1    Organization and Qualification. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the state of
Delaware. The Company has all requisite power, right and authority to carry on
its business as now conducted.
Section 2.2    Share Issuance. The Shares to be issued to the Subscriber
pursuant to this Agreement, when issued and delivered in accordance with the
terms of this Agreement, will be free and clear of all liens and other
encumbrances, duly and validly issued and will be fully paid and non-assessable
and free from preemptive rights.
Section 2.3    Authority. The Company has full corporate power and authority to
execute, deliver and perform its obligations under this Agreement. This
Agreement has been duly executed and delivered by the Company and is legal,
valid, binding and enforceable upon and against the Company.
Section 2.4    No Conflict; Required Filings and Consents. The execution,
delivery and performance by the Company of this Agreement and the consummation
by the Company of the transactions contemplated hereby do not and will not
(a) violate any provision of the certificate of incorporation or bylaws (or
similar organizational documents) of the Company; (b) violate any federal, state
or local statute, law, regulation, order, injunction or decree (“Law”); or
(c) require any consent or approval of any person, including any registration or
filing with, or notice to any federal, state or local governmental authority or
any agency or instrumentality thereof (a “Governmental Authority”).
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE SUBSCRIBER
Each Subscriber, severally as to itself only and not jointly as to or with
anyone else, hereby represents and warrants to the Company as follows:
Section 3.1    Authority and Enforceability. The Subscriber has full power and
authority to enter into this Agreement, the execution and delivery of which has
been duly authorized and this Agreement constitutes a valid and legally binding
obligation of the Subscriber, except as may be limited by bankruptcy,
reorganization, insolvency, moratorium and similar laws of general application
relating to or affecting the enforcement of rights of creditors, and except as
enforceability of the obligations hereunder are subject to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or law).
Section 3.2    Legends. The Subscriber understands and agrees that the
certificates for the Shares, if any, shall bear substantially the following
legend until such Shares shall have been registered under the Securities Act of
1933, as amended (the “Securities Act”) and effectively disposed of in
accordance with a registration statement that has been declared effective, and
that the Company has no intention of registering such Shares pursuant to the
Securities Act:
[THE SHARES REPRESENTED BY THIS [CERTIFICATE/STATEMENT] ARE RESTRICTED FROM
SALE, TRANSFER, EXCHANGE OR ASSIGNMENT, EXCEPT PURSUANT TO A REGISTRATION
STATEMENT EFFECTIVE UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (I) TO THE
COMPANY, (II) BY THE LAWS OF DESCENT AND

2

--------------------------------------------------------------------------------



DISTRIBUTION, OR (III) UPON RECEIPT OF A WRITTEN OPINION OF COUNSEL TO THE
COMPANY OR THE COMPANY’S SECRETARY AND GENERAL COUNSEL.]
Section 3.3    No Conflict; Required Filings and Consents. The execution,
delivery and performance by the Subscriber of this Agreement and the
consummation by the Subscriber of the transactions contemplated hereby do not
and will not (a) violate any Law, or (b) require any consent or approval of any
person, including any registration or filing with, or notice to any Governmental
Authority.
Section 3.4    Resale; Accredited Investor. The Subscriber is acquiring the
Shares solely for the Subscriber’s own beneficial account, for investment
purposes, and not with a view towards, or resale in connection with, any
distribution of the Shares. The Subscriber is an “accredited investor” as
defined in Rule 501(a) under the Securities Act, and a sophisticated purchaser
who has made its own independent investigation, review and analysis of the
transactions contemplated hereby. The Subscriber has been furnished with all
information (or provided access to all information) regarding the attributes of
the Shares for which it is subscribing and the merits and risks of an investment
in such Shares that it requested to evaluate the investment in such Shares. The
Subscriber is relying solely on the representations, warranties and agreements
of the Company contained in this Agreement, and agrees that at no time was it
presented with or solicited by or through any leaflet, public promotional
meeting, television advertisement or any other form of general or public
advertising or solicitation.
ARTICLE IV
GENERAL PROVISIONS
Section 4.1    Amendment and Modification. This Agreement may not be amended,
modified or supplemented in any manner, whether by course of conduct or
otherwise, except by an instrument in writing specifically designated as an
amendment hereto, signed on behalf of each party.
Section 4.2    Waiver. No failure or delay of either party in exercising any
right or remedy hereunder shall operate as a waiver thereof. Any such waiver by
a party shall be valid only if set forth in writing by such party.
Section 4.3    Notices. All notices and other communications hereunder shall be
in writing and shall be deemed duly given if delivered personally or sent by
facsimile, e‑mail, overnight courier or registered or certified mail, postage
prepaid, to the address set forth on the signature pages hereto opposite the
party to receive such notice, or to such other address as may be designated in
writing by such party.
Section 4.4    Entire Agreement. This Agreement, together with the Plan,
constitute the entire agreement, and supersedes all prior written agreements,
arrangements and understandings and all prior and contemporaneous oral
agreements, arrangements and understandings between the parties with respect to
the subject matter of this Agreement. No party to this Agreement shall have any
legal obligation to enter into the transactions contemplated hereby unless and
until this Agreement shall have been executed and delivered by each of the
parties.
Section 4.5    Third-Party Beneficiaries. Nothing in this Agreement shall confer
upon any person other than the parties and their respective successors and
permitted assigns any right of any nature.
Section 4.6    Governing Law. This Agreement and all disputes or controversies
arising out of or relating to this Agreement or the transactions contemplated
hereby shall be governed by, and

3

--------------------------------------------------------------------------------



construed in accordance with, the internal laws of the State of Delaware,
without regard to the laws of any other jurisdiction that might be applied
because of the conflicts of laws principles of the State of Delaware.
Section 4.7    Award Subject to Plan; Administration. This Agreement is and
shall be construed as an “Other Stock-Based Award” granted to Subscriber
pursuant to the Plan (as such term is defined therein). The Remuneration and
Nominating Committee of the Board of Directors of Coty, Inc. (the “Committee”)
administers the Plan and shall administer this Agreement as an award under the
Plan. The Subscriber’s rights under this Agreement are expressly subject to the
terms and conditions of the Plan, including any guidelines the Committee adopts
from time to time. The Subscriber hereby acknowledges receipt of a copy of the
Plan.
Section 4.8    Submission to Jurisdiction. Each of the parties irrevocably
agrees that any legal action or proceeding arising out of or relating to this
Agreement or for recognition and enforcement of any judgment in respect hereof
brought by the other party or its successors or assigns may be brought and
determined in any New York State or federal court sitting in the Borough of
Manhattan in The City of New York (or, if such court lacks subject matter
jurisdiction, in any appropriate New York State or federal court), and each of
the parties hereby irrevocably submits to the exclusive jurisdiction of the
aforesaid courts for itself and with respect to its property, generally and
unconditionally, with regard to any such action or proceeding arising out of or
relating to this Agreement and the transactions contemplated hereby (and agrees
not to commence any action, suit or proceeding relating thereto except in such
courts). Each of the parties further agrees to accept service of process in any
manner permitted by such courts. Each of the parties hereby irrevocably and
unconditionally waives, and agrees not to assert, by way of motion or as a
defense, counterclaim or otherwise, in any action or proceeding arising out of
or relating to this Agreement or the transactions contemplated hereby, (a) any
claim that it is not personally subject to the jurisdiction of the above-named
courts for any reason other than the failure lawfully to serve process, (b) that
it or its property is exempt or immune from jurisdiction of any such court or
from any legal process commenced in such courts (whether through service of
notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) and (c) to the fullest extent
permitted by law, that (i) the suit, action or proceeding in any such court is
brought in an inconvenient forum, (ii) the venue of such suit, action or
proceeding is improper or (iii) this Agreement, or the subject matter hereof,
may not be enforced in or by such courts.
Section 4.9    Assignment; Successors. This Agreement may not be assigned by
either party without the prior written consent of the other party, except that
the Company may assign this Agreement to any of its Affiliates. Subject to the
preceding sentence, this Agreement will be binding upon the parties and their
respective successors and assigns. For the purposes of this Agreement, the term
“Affiliate” shall mean any entity controlling, controlled by or under common
control with the named party.
Section 4.10    Severability. If any provision or portion of any provision of
this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable Law, such invalidity, illegality or unenforceability shall
not affect any other provision hereof.
Section 4.11    Counterparts. This Agreement may be executed in counterparts,
including electronic transmission and facsimile counterparts, all of which shall
be considered one and the same instrument and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other party.
[The remainder of this page is intentionally left blank.]

4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.
COTY INC.
Address for Notices:
By:
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
SUBSCRIBER
Address for Notices:
By:
 
 
 
 
Name:
 
 
 
Title:
 
 






